On Motion for Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
11. It is insisted that Morris is a necessary and proper part}' to this suit. But he is in no way interested in the subject-matter of the litigation, nor are any of his rights involved. His connection with the matter is only because appellant’s interest in the contracts in controversy were secured through him, and its rights are to be determined by the original contracts as modified by himself and Roots. Such modified contracts are the muniments of appellant’s title, and Morris is no more a necessary party to the litigation than a grantor in one of the deeds in the chain of plaintiff’s title would be in an action to recover real property.
12. It is also contended that plaintiff ought not to be permitted to maintain this suit, because in March, 1905, he commenced an action at law against the defendant for a violation of the terms of one or both of the contracts in question, and in April of the same year brought a suit in equity to reform one of them, and that such litigation was pending and undetermined at the. time this'suit was commenced; but it arose out of matters occurring prior to the cause of suit set out in the present complaint, and has no connection therewith, other than it may have arisen out of the same contract. It is perhaps true that a plaintiff cannot proceed at the same time in equity and at law upon the same claim or demand, and that, when he *323comes into a court of equity, lie is bound to put under its control all Ms legal rights relating to the whole subject-matter of the litigation: Eastman v. Amoskeag Mfg. Co. 47 N. H. 71; Prothero v. Phelps, 7 DeGex M. & G. *722. This suit is founded on matters arising subsequent to July 1, 1905.
Other questions are discussed in the petition, but they are substantially covered by the opinion heretofore filed. The record shows, we think, that defendant has taken all the timber from section 31 to which it is entitled, except the saw timber from the strip 11 rods wide, and, as the court below decided, it is entitled to take, at any time during the life of the contract, all the timber 12 inches and upwards in diameter from section 6, whether suitable for manufacturing into lumber or not. The modification of the contracts by Morris and Roots, to the'effect that the latter should have the right to cut and remove all timber under 12 inches in diameter, was manifestly intended to restrict, rather than to enlarge, the rights of the vendee under such contracts, and cannot by any fair construction be held to entitle Morris or his" assignee to any saw timber from section 31.
Petition denied. Affirmed : Rehearing Denied.